Braley, J.
The defendant C. M. Raymond alone contests, and denies liability upon the ground, that as an indorser he received" no notice of the dishonor of the promissory note in suit. If an indorser has annexed an address to his signature, notice of dishonor must be sent to that address, even if he changes his residence, or may receive his mail at some other place. R. L. c. 73, § 125. Bartlett v. Robinson, 39 N. Y. 187. Shelton v. Braithwaite, 8 M. & W. 252. Burmester v. Barron, 17 Ad. & El. 828. See Farnsworth v. Mullen, 164 Mass. 112, 114, and cases cited.
The notarial protest shows, that notice was duly mailed, directed to the defendant at the address “427 Medford Sq., Boston” written immediately below the indorsement on the back of the note of himself, and Paul N. Raymond, who was the maker as well as an indorser. The defendant, however, testified, that he neither wrote nor knew of the address, and never received the notice, and during the year when the note was given, and matured, he did not reside nor have a place of business in the city. If there had been no further evidence, no sufficient notice had been shown. R. L. c. 73, § 125.
But upon the plaintiff’s testimony the jury could find, that Paul N. Raymond, who signed in the presence of, and immediately after the defendant had affixed his signature, added the address. The address of the maker at a different place, however, having followed his signature on the face of the note, and, no notice to him as an indorser having been required, the jury properly could infer, that his only purpose was to designate the *100place where notice to the defendant should be sent. R. L. c. 73, § 132, cl. 2. Feigenspan v. McDonnell, 201 Mass. 341, 345. It also appeared, that the maker was his nephew for whom the defendant had been accustomed to indorse commercial paper payable to the plaintiff, who at the maker’s request had attended at the defendant’s house, and was present while the note was being prepared and signed. The plaintiff, although he saw the nephew write the words, rightfully could assume from the unconditional delivery by the parties, that the note as it appeared was intended as a complete and regular negotiable instrument. R. L. c. 73, §§ 80, 81, 82, 83. The defendant, even if no previous authority had been given, could do by the hand of another what he might have done by his own hand, and the jury, to whom the question was rightly submitted, were amply warranted in finding from the ■circumstances, as their verdict for the plaintiff shows, that, with knowledge of what had been written, the defendant, notwithstanding his denial, ratified the act and adopted the address as his own. Greenfield Bank v. Crafts, 4 Allen, 447, 453, 454. Bartlett v. Drake, 100 Mass. 174. Charles River National Bank v. Davis, 100 Mass. 413. The defendant’s request, that there was no evidence of proper notice of dishonor, could not be given, while the instructions to which he also excepted were appropriate and sufficiently full.

Exceptions overruled.